People v Bennett (2018 NY Slip Op 01674)





People v Bennett


2018 NY Slip Op 01674


Decided on March 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2018

108170

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vBASHEEM BENNETT, Appellant.

Calendar Date: January 23, 2018

Before: Lynch, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ.


Marshall Nadan, Kingston, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered November 13, 2015, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to murder in the second degree and waived his right to appeal. The charges stemmed from defendant entering a night club and fatally shooting the victim, whom he believed had killed a friend, and seriously injuring another person. Pursuant to the terms of the plea agreement, defendant agreed to, among other things, testify at the trial of anyone else involved in the crime in exchange for a sentence of 18 years to life in prison. Thereafter, County Court determined that defendant violated that condition by invoking his Fifth Amendment right and refusing to testify at a subsequent trial. The court, after confirming that
defendant did not wish to move to withdraw his plea, sentenced defendant to 25 years to life in prison. Defendant appeals.
Defendant's sole contention — that the sentence imposed was harsh and excessive — is precluded by his unchallenged and valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Brasmeister, 136 AD3d 1122, 1123 [2016], lv denied 27 NY3d 993 [2016]).
Lynch, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.